Citation Nr: 1316833	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a service-connected low back disability, to include lumbosacral strain and intervertebral disc syndrome, since May 21, 2008.

2.  Entitlement to a compensable rating for a service-connected bone spur of the right foot prior to December 30, 2011, and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1997 to August 2000.  The record also appears to indicate that she was thereafter a member of the New Jersey Army and Air National Guard until 2004.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from January 2003 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Newark, New Jersey, and Philadelphia, Pennsylvania, respectively.  As set forth above, the appellant's claim is currently in the jurisdiction of the RO in Nashville, Tennessee.  

In the January 2003 rating decision, the RO, in pertinent part, denied a compensable rating for a bone spur of the right foot.  In the August 2007 rating decision, the RO reduced the rating assigned to the appellant's service-connected lumbosacral strain from 40 percent to 10 percent, effective November 1, 2007.  The appellant perfected an appeal as to both determinations.  

Before the appeal was certified to the Board, in a June 2008 rating decision, the RO restored the 40 percent disability rating for the appellant's service-connected lumbosacral strain, effective November 1, 2007.  The RO's action constitutes a full grant of the benefits sought on appeal with respect to the issue of the propriety of the rating reduction.  In a June 2008 supplemental statement of the case (SSOC), however, the RO denied a rating in excess of 40 percent for the appellant's lumbosacral strain and certified the appeal to the Board.  

In a June 2009 decision, the Board denied a rating in excess of 40 percent for lumbosacral strain prior to May 21, 2008.  The issue of entitlement to a rating in excess of 40 percent for lumbosacral strain since May 21, 2008, and the issue of entitlement to a compensable rating for a bone spur of the right foot were remanded to the RO for additional evidentiary development.  

While the matter was in remand status, the RO recharacterized the appellant's service-connected low back disability to include intervertebral disc syndrome and this change is reflected on the cover page of this remand.  

Additionally, in a May 2012 rating decision, the Nashville RO increased the rating for the appellant's service-connected bone spur of the right foot to 10 percent, effective December 30, 2011.  Although it appears that the RO's intent was, indeed, to assign the 10 percent rating, there is some confusion in the record.  Specifically, in a May 2012 Supplemental Statement of the Case, the RO indicated that the zero percent rating previously assigned for the service-connected bone spur of the right foot had been confirmed and continued.  Additionally, in a May 2012 letter, the RO indicated that a 20 percent rating for that disability had been assigned, effective December 30, 2011.  Based on the substance of the RO's discussion in the May 2012 rating decision and the May 2012 Supplemental Statement of the Case, it appears that the RO intended to assign the 10 percent rating for the service-connected bone spur of the right foot, effective December 30, 2011, and that the zero percent rating and 20 percent ratings referenced in the May 2012 letter and Supplemental Statement of the Case were clerical errors.  This matter, however, is referred to the attention of the RO for the necessary clarification and corrections.  

The Board also notes that in a May 2012 letter submitted in response to the May 2012 rating decision, the appellant appeared to indicate that she wished to withdraw her appeal with respect to the issue of entitlement to an increased rating for bone spur of the right foot.  In a February 2013 letter, the RO advised the appellant that her appeal of that issue had been withdrawn as had requested.  Later that month, however, the appellant responded that she had not intended to withdraw her appeal of that issue and indicated that she wished to continue it.  Thus, the Board has included the issue on the cover page of this remand.  

Finally, in its June 2009 remand, the Board referred the issues of entitlement to service connection for neuropathy of the left foot, sacroiliac joint dysfunction, and an Achilles tendon disorder to the RO for initial adjudication.  Additionally, since that time, the appellant has continued to pursue numerous additional claims at the RO, including service connection for a right hip disability, depression, a disability manifested by low blood pressure and chronic bloody noses, as well as multiple other claims.  As best the Board can discern from the record currently available, these claims were adjudicated by the RO in a February 2013 rating decision.  The record, however, contains a March 2013 statement from the appellant which may have been intended by the appellant to be a notice of disagreement with the RO's determination regarding her claimed right hip disability, Achilles tendon disability, low blood pressure, bloody noses, and depression, although the appellant's intent is far from clear.  This matter is therefore referred to the RO for clarification and any subsequent appropriate action deemed necessary.  See 38 C.F.R. § 19.26(b) (2012) (outlining actions to be undertaken by the RO to clarify a written communication which fails to clearly identify an intent to appeal or specify which claim an appellant wishes to appeal).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record on appeal shows that in connection with her appeal, the appellant requested, and was scheduled, for a Board hearing at the RO, to be held on January 8, 2009.  Although she was duly notified of the time and date of the hearing in a December 2008 letter, she failed to appear.  In its June 2009 remand, the Board noted the appellant's failure to appear for her scheduled hearing and proceeded based on the record.  See 38 C.F.R. § 20.702(d) (2012) (providing that where an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn).

After the Board issued its remand, a letter from the appellant to the Board, postmarked January 2, 2009, was associated with the record.  In the letter, the appellant requested rescheduling of her "appeal date," citing multiple issues, including unspecified health problems and transportation problems.  

According to a Report of Contact, in January 2010, the RO telephoned the appellant to clarify whether she still wished to attend a Board hearing at the RO with respect to the remaining issues on appeal.  She answered in the affirmative.  A review of the record indicates that the appellant has not yet been afforded her requested hearing.  

Ordinarily, a request for a change in a Board hearing date must be received within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. § 20.702(c) (2012).  After the expiration of that period, an extension will be granted only for good cause.  Examples of good cause include, but are not limited to, illness of the appellant.  Id.  Although the appellant's request to reschedule her Board hearing was not timely received, affording her the benefit of the doubt, her allegations of illness constitute good cause.  Under these circumstances, the hearing must be rescheduled.  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2012).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2012).

The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


